DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/19/2021 has been entered and made of record. 
Rejection under 35 USC 112(a) is maintained in view of amendments. See detailed analysis below.

Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive.
Regarding the newly amended claim 1, Examiner finds that Meinherz’s teaching still meet the claim requirements here. The rejection below has been updated to reflect Meinherz’s teachings in view of the newly amended claims. 
As noted in the 01/21/2021 Advisory Action Meinherz ¶ 0073 specifically details situations when use of phase only measurements are appropriate (within certain distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees . . . sensors that use phase shift measurement exclusively may only be accurate for distances that are less than half the wavelength of the emitted light beam.” Meinherz has described certain distance ranges for which sensors that use phase shift measurement exclusively are accurate. This is unambiguously a teaching to determine a distance directly from phase-related value and calibration data. The claims do not require that this distance measurement is robust to all distance ranges.  Many sensors operate accurately within certain distance ranges. Having certain limitations does not preclude Meinherz’s sensors from teaching determining a distance directly from phase-related value. Applicant is conjecturing that a distance can only be correct by “happenstance” when in fact Meinherz directly teaches the distance ranges in which phase-only measurements can be relied upon.
As noted in the 01/21/2021 Advisory Action Examiner notes that ¶ 0079 also teaches use of phase only measurements to determine distance. Examiner finds that Applicant’s remarks do not address the detailed citations here. “This distance value is based on both the phase measurement data 702 and the TOF measurement data 704; e.g., by modifying (if necessary) a first distance value determined using the phase shift measurement approach based on a second distance value determined using the pulsed time-of-flight measurement approach, as described above with reference to FIG. 7.” With the technique described here pulsed time-of-flight data is used to modify/calibrate a phase-only distance measurement (first distance value). As explained in the 
As noted in the 01/21/2021 Advisory Action ¶ 0080 also teaches using directly phase-based measurements and calibration data, in this case using even fewer calibration events that require pulsed time-of-flight. “the TOF sensor device 602 may perform only phase measurement during normal circumstances (e.g., when no object of interest is present in the scene). When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.” That is the non-phase component is not even necessary for many distance measurements. They are determining a distance directly from phase-related value. “Once the phase measurement distance is correctly calibrated for the object, further correction of the phase-measured distance is not necessary.”
Each of these techniques demonstrate using determining a distance directly from the phase-related value and calibration data “but no other phase-related values or measurement values.” Examiner finds that Applicant’s remarks do not address the detailed citations here.
Regarding arguments directed to claim 6, Applicant argues that Schmidt only averages a single image point, rather than multiple image points. Examiner finds that Applicant’s remarks do not address the detailed citations here. Schmidt ¶ 0058 and 
In the case of ¶ 0058 this is a pixel-by-pixel averaging. ¶ 0055 teaches that the sensors use multiple pixels which each comprise a multitude of M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” This technique is disclosed in the context of the sensor with multiple pixels.
Schmidt ¶ 0144 teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Applicant remarked, “Schmidt is not describing the averaging of phase-related values for multiple image points, to get a single phase-related value. Instead, Schmidt is averaging two image values for each image point.” Examiner notes that the pixels are phase-related values averaged together for multiple image points, to get a single phase-related value (a pixel in the final image). 
It appears to Examiner that Applicant is suggesting multiple pixels from a single image frame in a tracking region are averaged together to form a single final phase related value. Applicant appears to describe a region-based averaging applied to the tracking region where averaging happens on the basis of points belonging to the tracking region. The claim language does not require this. The claim simply requires averaging values “corresponding” to points of the tracking region. Schmidt teaches two types of averaging to achieve higher accuracy. One over multiple detection units to form a single image (¶ 0058) and another for averaging multiple raw phase images (and their 
If Applicant wants to limit the claim such that averaging happens on the basis of points belonging to the tracking region, rather than simply averaging values “corresponding” to points of the tracking region, an appropriate amendment should be made (if support exists).
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981).
Regarding claim 9, Examiner notes that Applicant does not appear to be addressing Examiner’s detailed citations of Schmidt and Meinherz. Applicant also remarks that Schmidt does not teach processing raw phase image data. Schmidt ¶ 0060 as well as ¶ 0107-0123 teach using phase shift measurements from raw time-of-flight image sensor data to calibrate the camera.
As noted in the Advisory Action, Schmidt ¶ 0108-0123 teaches capturing raw camera images of four phases to ultimately generate a depth map. Before the depth map is generated rectification of the raw images takes place. ¶ 0143-0144 teaches generating a depth map using from four auxiliary images, each corresponding to a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to require determining “a distance directly from the phase-related value wherein the determination of the distance uses the calibration data and the phase-related value but no other phase-related values or measurement values.” 

With both of these data necessary for carrying out the procedure, the specification makes clear there is no support for ‘but no other phase-related values or measurement values.' The invention is not using only the phase value with the calibration data. It is using supporting data to select the phase value and to select the calibration data.
Even had these disclosures not been present the newly amended claim constitutes a negative limitation for which there is no support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476). 
Regarding claim 1, Meinherz discloses a method for processing an image of a time-of-flight (ToF) camera (Meinherz teaches a system for calibrating a time-of-flight camera), the method comprising: 
determining a phase-related value within a tracking region of the image, the phase-related value being obtained from a phase measurement or phase measurements utilizing only a single phase offset, for a given pixel; and (Meinherz ¶ 0067, “the TOF sensor device employs phase measurement as a basic principle for determining the distance of a point on an object or surface from the sensor, and supplements this phase measurement with a pulsed time-of-flight distance measurement in order to refine the distance measurement.” Meinherz teaches that this phase based ToF camera calibration system is applied on the basis of object tracking, see ¶ 0079-0080. Meinherz discloses a number of embodiments which meet the claim requirements here. ¶ 0073 teaches using a phase only measurements within certain distance ranges. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance. ¶ 0080 also teaches using phase-based measurements alone, in this case using fewer calibration events that require pulsed time-of-flight (by utilizing a new object detection to prompt calibration). Each of these 
using calibration data to determine a distance directly from the phase-related value, wherein the determination of the distance uses the calibration data and the phase-related value but no other phase-related values or measurement values. 
(¶ 0073 specifically details situations when use of phase only measurements are appropriate (within certain distance ranges). ¶ 0073, “distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees . . . sensors that use phase shift measurement exclusively may only be accurate for distances that are less than half the wavelength of the emitted light beam.” Meinherz has described certain distance ranges for which sensors that use phase shift measurement exclusively are accurate. ¶ 0079, also teaches use of phase only measurements to determine distance. “This distance value is based on both the phase measurement data 702 and the TOF measurement data 704; e.g., by modifying (if necessary) a first distance value determined using the phase shift measurement approach based on a second distance value determined using the pulsed time-of-flight measurement approach, as described above with reference to FIG. 7.” With the technique described here pulsed time-of-flight data is used to modify/calibrate a phase-only distance measurement (first distance value). As explained in the preceding paragraphs (¶ 0074) phase-only distance is ambiguous beyond certain distances. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance. ¶ 0080 also teaches using phase-based 
In the field of time-of-flight camera calibration Schmidt teaches performing calibration using a raw image. (¶ 0060 teaches using phase shift measurements from raw time-of-flight image sensor data to calibrate the camera.)
It would have been obvious to one of ordinary skill in the art to have combined Meinherz’s time-of-flight camera calibration with Schmidt’s time-of-flight camera calibration (which explicitly uses raw image data). Meinherz teaching using calibration data to determine a distance directly from phase data and calibration data, in an object tracking region. Schmidt’s time-of-flight camera calibration uses objects and an environment for calibration based on raw phase shift data. Schmidt doesn’t explicitly teach using object tracking. The combination constitutes the repeatable and predictable result of simply applying Schmidt’s technique to Meinherz to calibrate the depth camera using raw sensor measurements. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no 
Regarding claim 5, the above combination discloses the method of claim 1, wherein the phase-related value is determined at a single image point of the raw image in the tracking region. (Schmidt’s embodiments at both ¶ 0124 and 0054 determine the phase-related calibration on the basis of a single pixel in the raw image.) 
Regarding claim 6, the above combination discloses the method of claim 1, wherein determining the phase-related value comprises: averaging phase-related values, corresponding in each case to individual image points, of a plurality of or all image points of the tracking region to obtain the phase-related value. (Meinherz ¶ 0055 teaches that the sensors use multiple pixels which each comprise a multitude of M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” This technique is disclosed in the context of the sensor with multiple pixels. Seperately, Schmidt ¶ 0144 teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Applicant remarked, “Schmidt is not describing the averaging of phase-related values for multiple image points, to get a single phase-related value. Instead, Schmidt is averaging two image values for each image point.” Examiner notes that the pixels are phase-related values averaged together for multiple image points, to get a single phase-related value (a pixel in the final image). See the combination with Meinherz in the rejection of claim 1 regarding the application of Schmidt’s teaching to a tracking region.)
claim 7, the above combination discloses the method of claim 1, wherein a correction term that is dependent on a respective image point is taken into account in determining the phase-related value. (Schmidt ¶ 0144, the calibration on the basis of a single pixel uses its correction term to determine a corrected phase image.)
Regarding claim 8, the above combination discloses the method of claim 1, further comprising: generating the calibration data for the tracking region in dependence on a current recording situation. (As above, Meinherz ¶ 0080, “When a new object enters the scene, the sensor device may initiate a pulsed TOF measurement cycle in order to get an accurate distance measurement for the new object.”)
Regarding claim 9, the above combination discloses the method of claim 8, wherein generating the calibration data comprises:
producing a depth image from a plurality of auxiliary raw images of the current recording situation that are recorded in each case with a different phase position; and (Schmidt ¶ 0060 teaches processing raw phase image data, including averaging and computing a phase shift, to generate a depth map. ¶ 0144 also teaches generating a depth map using rectified phase image data, itself obtained from raw phase image data.)
assigning a distance of the tracking region, obtained from the depth image, to a phase-related value determined using an auxiliary raw image in the tracking region to obtain a first calibration data element for the phase position of the auxiliary raw image. 
(As above, Meinherz ¶ 0079-0080 teaches that a phase-based TOF camera calibration system is applied on the basis of object tracking. Since the phase-based TOF imaging is inaccurate without a calibration, a distance is determined from the tracked object 
Regarding claim 10, the above combination discloses the method of claim 9, further comprising: determining a second calibration data element for the phase position and the tracking region using a further depth image. (Schmidt ¶ 0144 teaches creating a corrected phase image and a depth map. Meinherz ¶ 0085 teaches correcting a distance based on the correction factor.)
Regarding claim 11, the above combination discloses the method of claim 10, further comprising: storing at least the first and the second calibration data element in an interpolable look-up table representing the calibration data for the phase position and the tracking region. (Schmidt ¶ 0063 teaches using a using a look-up table to map a phase image to a corrected phase image and depth image.)
Regarding claim 12, the above combination discloses the method of claim 10, further comprising: determining a look-up function, adapted to the calibration data elements, as the calibration data. (See Schmidt ¶ 0063 and 0103)
claim 13, the above combination discloses the method of claim 9, wherein the phase position corresponds to a phase position of the raw image. (See rejection of claim 1.)
Regarding claim 14, the above combination discloses the method of claim 9, further comprising: assigning the distance of the tracking region, obtained from the depth image, to at least one further phase-related value determined by way of at least one of the remaining auxiliary raw images in the tracking region in order to obtain at least one further first calibration data element for the at least one further phase position of the respective auxiliary raw image. (As above, Schmidt ¶ 0144 teaches computing two corrected phase images.)
Regarding claim 20, the above combination discloses the an illumination device configured to emit intensity-modulated light in dependence on a modulation signal; (Schmidt, ¶ 0036)
an image converter configured to receive intensity-modulated light that is reflected by an object, to demodulate the received intensity-modulated light using a reference signal and to produce a pixel measurement signal, wherein the image converter comprises an evaluation circuit configured such that, for a distance determination, a pixel measurement signal is used at only a single phase position between the modulation signal and the reference signal and is subsequently modified using calibration data to determine a distance. (The sensor teachings at Meinherz ¶ 0039 and ¶ 0072-0075 provide a detailed description of a continuous TOF sensor using a single phase position to determine distance. The radiation detector at Schmidt ¶ 0036-0037 and 0047-0049 also teaches using a single phase position to determine a distance 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Salmen (DE102015014320A1; machine translation provided)
Regarding claim 2, the above combination discloses the method of claim 1, further comprising: determining an object, which is identifiable with respect to its reflection property, that is imaged on the raw image as the tracking region. (Meinherz ¶ 0112 teaches tracking an object for calibration on the basis of its reflectivity.)
In the field of time-of-flight camera calibration Salmen teaches selecting a partial region on the basis of its reflectivity. (¶ 0033 teaches selecting certain markers on the road, based on their reflectivity, for the purpose of detecting a partial region for calibration.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Salmen’s time-of-flight camera calibration (which explicitly uses a partial region for object-based calibration). As noted above, Meinherz teaches detecting objects (and surfaces) for their use in camera calibration. Meinherz does not explicitly teaches using a partial region of an object for this purpose. The combination constitutes the repeatable and predictable result of simply applying Salmen’s technique of using a partial region of the road for calibration. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating 
Regarding claim 3, the above combination discloses the method of claim 2, further comprising: determining at least one further tracking region in the object that is imaged on the raw image. (As above, Salmen ¶ 0033 teaches tracking many markers for calibration.)
Regarding claim 4, the above combination discloses the method of claim 1, further comprising: determining at least one further object-specific tracking region in at least one further object that is imaged on the raw image. (See rejection of claim 3.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476) and Stewart (US PGPub 2017/0018114). 
Regarding claim 15, the above combination discloses the method of claim 1 including the calibration data of a phase-related value ascertained by way of the raw image but not the remaining limitations.
In the field of time-of-flight imaging Stewart teaches extrapolating the calibration data, exceeds a value range of the available calibration data. (¶ 0035, “the modeling computer may be configured to interpolate between and/or extrapolate beyond the discrete values referenced in the table.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Stewart’s time-of-flight camera system (which teaches extrapolating data from a lookup table). As noted above, .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Stewart (US PGPub 2017/0018114) and Bamji (US Pat. No. 7,471,376)
Regarding claim 16, the above combination discloses the method of claim 15, but not the remaining limitations.
In the field of time-of-flight camera calibration Bamji teaches producing further calibration data elements for distances corresponding to the extrapolated calibration data. (Col. 4, ¶ 1, teaches producing further calibration data elements for distances beyond the current lookup table, “as the operating range of the sensor is increased, more data must be stored in the calibration table to maintain accuracy.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Bamji’s time-of-flight camera system (which teaches adding data to a lookup table). As noted above, Schmidt teaches using a lookup table for camera calibration. Bamji teaches adding out of range .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US PGPub 2016/0124089) in view of Schmidt (US PGPub 2012/0176476), Zhuang (US PGPub 2019/0082153)
Regarding claim 17, the above combination discloses the method of claim 1, further comprising: a second raw image with associated calibration data and wherein the second raw image has a different phase position than the raw image. (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position.)
In the field of digital image calibration Zhuang teaches using one image when it fulfils a predetermined criterion. (¶ 0004 teaches selecting from multiple calibration datasets by averaging them together and choosing the closest one to the average for image calibration.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s time-of-flight camera calibration with Zhuang’s predetermined criterion regarding digital image calibration. Schmidt teaches averaging four phase images in order to obtain a combined phase image. Zhuang teaches averaging multiple 
Regarding claim 18, the above combination discloses the method of claim 17, wherein the predetermined criterion is fulfilled when the phase-related value of the raw image is farther away from a predetermined average value than a corresponding phase-related value of the second raw image. (See rejection of claim 17.)
Regarding claim 19, the above combination discloses the method of claim 1, further comprising: 
generating at least two phase-related values using a current distance and at least two inverted calibration data which are different with respect to the phase position; and (Schmidt ¶ 0143 teaches computing four phase images which could be used for computing a depth map, each corresponding to a different phase position. Using Schmidt’s “look-up table or appropriately parameterized function” as taught in ¶ 0063 and 0103 comprises using inverted calibration data (calibration data used in an inverted direction from how it was computed, that is, using phase to find a corrected phase/depth).) 
using a raw image with the phase position with whose corresponding inverted calibration data that value of the at least two phase-related values was generated which is closest to a predetermined average value. (See rejection of claim 16.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661